PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/083,418
Filing Date: 7 Sep 2018
Appellant(s): WALKER et al.



__________________
David W. Schalk
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/04/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8-11, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh, USPGPUB 2004/0003403 (hereinafter “Marsh”) in view of Meier et al., USPGPUB 2014/0330760 (hereinafter “Meier”), further in view of Hiromi et al., JP 2002-202070 A (hereinafter “Hiromi”).

Regarding claim 1, Marsh discloses a method of identifying recommended media content items  for a user associated with a local device (Fig. 6, 502) for displaying media content items to the user (Figs. 2 (230), 7, and 12; ¶¶ [165], [166], [261]), the method comprising: 
a. accessing, at the local device (Fig. 6, 502), media content item tokens for respective media content items available to the user (Filter tokens for program attributes as shown in Fig. 1 and as defined in ¶¶ [30]-[35]),
wherein the media content item tokens each comprise a plurality of media content item attributes having corresponding attribute values (¶¶ [167]-[169]), at least some of which attribute values identify corresponding media content items (¶¶ [30]-[35]);
b. accessing, at the local device, a user preference token relating to the user, the user preference token comprising a plurality of user preference attributes each relating to a respective one of the media content item attributes (¶¶ [262]-[271]), and each user preference attribute comprising a set of affinity values corresponding to at least some of the possible attribute values of the corresponding media content item attribute (¶¶ [199]-[202], [274]-[277]);
c. for at least some of the media content item tokens, identifying, at the local device, a corresponding affinity value of the corresponding user preference value (¶¶ [199]-[202], [274]-[277]);
d. for each media item token, combining, at the local device, the identified affinity value of the attributes to generate an overall affinity value for the corresponding media item (¶¶ [216]-[233] scoring/ filtering’ In particular ¶¶ [201], [230]);
e. identify, at the local device, the recommended media content items based on the corresponding overall affinity values (¶¶ [216]-[233], [228]-[243], [262]-[269], [271], [274]-[277]);
f. periodically refreshing the media content item tokens and the user preference tokens at the local device (¶¶ [35],[164]);
wherein each of the media content item tokens and the user preference token include a version identifier (¶¶ [38]-[47]).

Marsh is not explicit in wherein the at least some of which [media content] attribute values identify a corresponding clustered group of media content items.
However, Meier discloses identifying interrelated attributes/ factors/ trends wherein the at least some of which [media content] attribute values identify a corresponding clustered group of media content items. (¶¶ [36]-[40], [49]) ,further see Figs. 11 (¶¶ [97]-[118]) for content cluster operations.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Marsh with Meier’s teachings in order to utilize and adhere to well-known mathematical model of determining similarities between attributes/ populations (See Meier: ¶¶ [96],[101]).

Note: Marsh discloses updating/refreshing the media content item tokens and the user preference tokens (¶¶ [35], [164]) as recited in the step “f” of the instant claim. Marsh’s XML files also have a version numbers (¶ [41]). However, the system of Marsh and Meier is not explicit in the process for such updates being:
g. identifying a mismatch between the version identifiers of said files/ tokens (e.g. media content item token and user preference token); and
h. requesting a current version of a corresponding token if a mismatch is detected.

However, Hiromi discloses a method and system of presentment of content to the viewer based on content/ usage metadata files where metadata files are updated by:
g. identifying a mismatch between the version identifiers of a file (e.g. EPG metadata/ attributes, as disclosed in page 9, first through third paragraphs; As further detailed in page 8, last two paragraphs through page 14, 3rd paragraph); and
h. requesting a current version of the corresponding file if a mismatch is detected (page 9, 4th paragraph; page 14, 3rd paragraph).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Marsh and Meier (updating the data/ tokens) with Hiromi’s teachings (comparing the version numbers) in order to improve the efficiency of updating process while maintaining the quality of the data.

Regarding claim 4, the system of Marsh and Meier discloses wherein the media content item attributes include at least one content attribute having an attribute  value identifying corresponding group of the media content items, clustered on the basis of associated media content metadata (Marsh: ¶¶ [66], [234]-[237], [268], [271]-[277]; Meier: ¶¶ [69]-[79]). 
Regarding claim 6, the system of Marsh and Meier discloses wherein the media content attributes include at least one consumption attribute having an attribute value identifying a corresponding group of the media content items, clustered on the basis of consumption of the media content items by users different from said user (Marsh: ¶¶ [197], [231], [243], [267]-[268]; Meier: ¶ [36], [40], [68], [78]-[79] , [93]-[102]). 
Regarding claim 8, the system of Marsh and Meier discloses wherein the at least one consumption attribute value is determined by clustering said different users into user clusters based on similar consumption of a plurality of media content items including said corresponding media content item, and determining the at least one consumption attribute value from the cluster (Meier: ¶¶ [40], [68], [78]-[79]) or clusters having the highest number of users that have consumed the 
Regarding claim 9, Marsh discloses wherein at least one of the media content item attributes has a value manually set by a system operator (Fig. 10, ¶ [269]). 
Regarding claim 10, Marsh discloses presenting the recommended media content items to the user for consumption (As indicated in the preference file, e.g. “Record Always”, ¶¶ [66], [155], [169]-[170]). 
Regarding claim 11, Marsh discloses including storing the recommended media content items for consumption by the user (As indicated in the preference file, e.g. “watch live”, ¶¶ [66], [155], [169]-[170]). 
Regarding claim 17, Marsh discloses wherein the media content item tokens and the user preference tokens are stored on the local device (Fig. 6, client 502, ¶¶ [162]-[168]).

Apparatus of claim 13 recites similar features as those of method of claim 1, effectuating the same, therefore, rejected by the same analysis.

Computer program product of claim 14 recites similar features as those of method of claim 1, effectuating the same, therefore, rejected by the same analysis.

(2) Response to Argument

With respect to claims 1, 13, and 14

Appellant has not presented any arguments with respect to Marsh (primary reference) and appears to agree with Examiner’s rejection/ interpretation (Appeal Brief: page 9, last paragraph).

To summarize, Examiner presents (as detailed in the Final Rejection, as produced in Section (1) above), that Marsh disclosed a program recommendation system (Abstract, Figs. 6 and 7) where user preference data are represented in XML file formats as detailed in ¶¶ [65]-[121] for various exemplary attributes. Marsh further associates significance to such attributes based on user preferences (¶ [66]).

Marsh further discloses content attributes represented by exemplary XML files as shown in ¶¶ [178], [189].

A recommendation engine compares a user’s preference file with a content description file as disclosed in ¶ [201] (reproduced below):

[0201] A significance file is a global file that is used to store significance values that correspond to each attribute available in a program. Each significance value denotes a relative importance of the attribute with which it corresponds as compared to the other attributes. Use of significance values provides an appropriate weighting factor when determining whether a program should be recommended to a user or not. That is, when a recommendation engine compares a user's preference file with a content description file and finds a match between particular attribute values, the recommendation engine can multiply the preference 11 rating for the matching attribute in the user's preference file with the corresponding significance value for that attribute in the significance. The product of this operation can then contribute to the overall score of a particular program for purposes of determining whether a recommendation should be made or not.

Marsh has recognized that such processing is time consuming (¶ 212) and has offered strategies (¶¶ [214]-[215] to address it, such as, processing when the system load/ usage is less (¶ [214]), or managing of frequency/ timing of updates in attributes/ parameters (¶ [215]). Marsh, however, is silent on wherein the at least some of which [media content] attribute values identify a corresponding clustered group of media content items.

Appellant’s argues that Meier ’s (secondary reference) disclosure of Cosine similarity and K-means clustering “are general clustering techniques not specific to any application” (Appeal Brief: page 10, 3rd paragraph). 

Examiner respectfully disagrees.

Meier is directed to a content distribution/ recommendation system (Abstract). Meier had recognized that clustering techniques, such as Cosine Similarity (¶ [96]) and K-means approach (¶ [101]), could be used to reduce computational complexity (¶ [101]).

In matching  content with users, Meier introduces feature vectors comprising user attributes (¶¶ [36], [40]). The users are then grouped into cluster types based on user attributes (history, age, reading patterns; ¶ [36]). As further disclosed in ¶ [40] (reproduced below):

[0040] Network Bias: In certain embodiments each user is considered to belong to one or more clusters of users. Each cluster is determined by the user's features vector (i.e. the portion of the user profile recording "features" of the user such as the age group, gender, preferred language etc. for the user) as well as their content bias. A user belonging to cluster A, tends to share the same interests as other members of the cluster. He is hence likely to prefer content that other members read. This bias is not only useful in recommending "missed" content, content the user likes but did not read, but also novel content from the user's calculated cluster of similar users. As the user's interests shift, so will the cluster he belongs too.

The content items are further associated into clusters (¶ [49]). Meier discloses a formula (Eq. 2, ¶ [62]) for determining the strength of content (story to be recommended) based on various biases (e.g. users, publishers, networks, etc.). As indicated in ¶¶ [78]-[79] (reproduced below):

[0078] The user profile typically further includes a matrix of user-to-article matching. In generating a (user) network bias weighting factor (FIG. 5), contextual information is extracted from the content item, typically from the metadata, 502. The identity of the distribution target is known and a user profile is consulted for that user. Included in the user profile is a user feature vector constructed from information contributed by the user upon subscription, e.g. gender, age group, and information inferred about the user from user settings. The user feature vector is used to determine which cluster or clusters of users the reader belongs to and to extract the relevant respective network profiles 504. For those clusters, a user cluster feature matrix is generated: 
[0079] this matrix represents the aggregate preferences of the user cluster. The network profile(s) are compared to contextual information extracted from the content item 506 and the degree of similarity is used to calculate a network bias weighting factor WUserBias 508. The user track is consulted and where the track shows that this content has not been viewed and the content closely matches the aggregate preferences of the cluster, the match is affirmed and a different bias weighting is calculated than might be for content which is not a close match to the aggregate preferences of the cluster. Thus content which should interest the user (because it has been identified as a good match to the network profile for the respective clusters) but has not yet been accessed by the user, is promoted.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Marsh (recommending content based on matching of content attributes and user profile attributes organized in XML files and scored based on the strength of the match) with Meier’s teachings (recommending content based of feature vectors of user profiles and content descriptions organized in clusters and calculating the strength of the match based on similarity of said clusters as summarized in Eq. 2 ¶ [62]) in order to utilize and adhere to well-known mathematical model of determining similarities between attributes/ populations in order to reduce the computational complexity (See Meier: ¶¶ [96],[101]).

Appellant further claims that his alleged invention “is based at least in part on the insight that user preferences are not unique to each user, but may be represented by clusters. This greatly reduces the amount of preference data and processing to be performed by the client” (Appeal Brief: page 10, 1st paragraph”

Examiner respectfully disagrees. As shown above, Marsh had already recognized the problem of computation complexity, and Meier solved the problem by using clustering techniques.

Appellant further argues that in Meier “Data identifying the cluster to which each news item belong is not provided to the end user” (Appeal Brief: page 10, 2nd paragraph).
Examiner respectfully submits that such feature has not been called for/ recites in the claim language. The claim language simply calls for the presentation of the recommended content and not presenting any identifying features of the clusters to the user. 

Appellant then argues that, with respect to features of claim 13 having been incorporated in claims 1 and 14, he is not arguing against the references individually and proceeds to argue that “… the EPG data of Hiromi (a) relates entirely to metadata of specific content items and not the user preference token and (b) relates to versioning of a single type of metadata” (Appeal Brief: page 10, 4th and 5th paragraphs). 

Note: Appellant has chosen to use paragraph numbers for the reproduced sections of Hiromi (e.g. ¶¶ [34], [53] as reflected on page 11 of the Appeal Brief). Examiner notes that these sections do not correspond to the citations, by the Examiner, in the mailed Office Actions. As such, Examiner shall refer to the page and line numbers consistent with issued rejections. 

Examiner respectfully disagrees.

First: Examiner submits that Applicant’s argument, with respect to Hiromi, ignores the teachings of other references, such as Marsh.

Marsh discloses creation of files/ tokens, in XML format, for user preference data and content description (e.g. ¶¶ [29] , [34]). Marsh the discloses that such XML files have version numbers, as indicated in the paragraphs reproduced below:

[0039] XML File Details 
[0040] The XML File Details metadata entity is used to store data associated with the XML file in which the instance description metadata is stored. An example XML File Details entity has the following elements: 
[0041] Instance Description File Version 
[0042] Date Time Instance Schedule Created 
[0043] Instance Schedule Creator Person 
[0044] Instance Schedule Creator Organization 
[0045] Language Used For Instance Schedule 
[0046] Schema Version Used 
[0047] The Instance Description File Version element stores a number that indicates the version of the file. As data is added to an instance description over time, multiple versions of the file may be stored. 
Marsh further discloses updating/refreshing the media content item tokens and the user preference tokens (¶¶ [35], [164]). Therefore, Marsh has already taught associating version numbers to files/ token associated with user preferences and content description parameters/ metadata. Therefore, Appellant argument that  “data of Hiromi (a) relates entirely to metadata of specific content items and not the user preference token and (b) relates to versioning of a single type of metadata” ignores the teachings of Marsh which not only relates to content description files (containing  program attributes/ metadata, ¶¶ [30], [34]), but also user preference files attributes/ metadata, ¶ [29]). Furthermore, the versioning taught by Marsh applies to all files (content description, and user preference files) and not just a single type of metadata.

For this reason, Examiner cautioned the Appellant, in the preceding Office Action, not to consider the references in vacuum/ individually, but the teachings of the reverences as a whole as analyzed.

As explained above, Marsh discloses updating/refreshing the media content item tokens and the user preference tokens (¶¶ [35], [164]) as recited in the step “f” of the instant claim. Marsh’s XML files also have a version numbers (¶ [41]). The system of Marsh and Meier is not explicit in the process for such updates being:
g. identifying a mismatch between the version identifiers of said files/ tokens (e.g. media content item token and user preference token); and
h. requesting a current version of a corresponding token if a mismatch is detected.

However, Hiromi discloses a method and system of presentment of content to the viewer based on content/ usage metadata files where metadata files are updated by:
g. identifying a mismatch between the version identifiers of a file (e.g. EPG metadata/ attributes, as disclosed in page 9, first through third paragraphs; As further detailed in page 8, last two paragraphs through page 14, 3rd paragraph); and
h. requesting a current version of the corresponding file if a mismatch is detected (page 9, 4th paragraph; page 14, 3rd paragraph).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Marsh and Meier (updating the data/ tokens) with Hiromi’s teachings (comparing the version numbers and updating accordingly) in order to improve the efficiency of updating process while maintaining the quality of the data.

The appropriate sections of Hiromi, referenced above by the Examiner, are reproduced below:

3. Metadata Next, metadata generated on the transmitting side and distributed to the receiving terminal will be described. The description method of the metadata in this comprehensive data distribution service can be described in a text format such as XML or in a binary format
such as PSI / SI. However, the parts that need to be encrypted are described in binary format, especially for the purpose of improving the
description interpretation processing in the receiving terminal. Operation by text description is also possible. Metadata is classified
according to the content to be described and the timing of distribution.

FIG. 37 is a diagram for explaining the classification of metadata. The structure and description contents of each metadata shown in FIG. 37
will be described below. (Pre-Contract Metadata) FIG. 9 shows the structure and description of the pre-contract metadata. The pre-contract metadata 30 is data mainly used as a judgment material when performing limited reception of contents in the present comprehensive data
distribution service, and a different business key Kw for each pay broadcasting company.
And metadata including a contract code related to a tier / flat code related to the contract form, and distributed at the time of initial contract,
contract renewal, renewal of the business key Kw, etc. at the time of terminal purchase. User identification information 31 for identifying
whether a receiving terminal such as a terminal ID and a personal ID is data sent to a user who uses the terminal, an ID indicating a
metadata encryption method, an encrypted part, and an encryption key (terminal ID ), Encryption information 32 relating to the encryption
applied to the metadata, user's own personal information 33 such as the user's name, telephone number, address, settlement ability,
settlement destination, password, etc., and the ID of the contracting company to which the user contracts , A business key Kw, a contract
expiration date, a contract code, a contract point, and the like. For the encrypted portion, personal information 33 in which information such
as the settlement destination of each user is stored, contract information 34 in which information such as a business key Kw is stored, and a
terminal-specific key used by the user, that is, a terminal The data is encrypted on the transmitting side by the different Kmc 35 every time
and distributed to the receiving terminal. As for the encryption key used for encryption, it is also possible to use a personal key Km unique to
the IC card distributed to each user by operation, that is, a different personal key Km for each user who receives the comprehensive data
distribution service. It is also possible to store metadata attribute information to be described later in addition to the above information in the
pre-contract metadata by operation.

(EPG Metadata) FIG. 10 is an explanatory diagram of the structure and description contents of the EPG metadata 36. EPG
The metadata 36 for use in this comprehensive data distribution service is mainly for the user to confirm the content to be distributed and to
make a reservation for viewing / storage of the content to be distributed. / It overlaps with the distribution of playback metadata and key
distribution metadata. The EPG metadata 36 includes metadata attribute information 37 such as a metadata ID for identifying each metadata, a type of metadata, a size of metadata, a version number which is an update number, and metadata for pre-contract. The encryption information 32 on the encryption part of the metadata and the program ID, program information 38 on the program such as scheduled broadcast date and time, program content, genre, content configuration,program size, etc.
Content information 39 such as content ID, content, element configuration, etc., users who use the content, age restrictions which
are restriction information for the content itself,
Usage restriction information 40 serving as a criterion for the receiving terminal to determine whether the user can make a reservation such
as a copy restriction or a storage restriction.
including. For the encrypted part, the use restriction information 40 serving as a material for determining whether or not to make a
reservation corresponds. In order to enable the use of metadata for all users, a system key common to all receiving terminals is used.
It is encrypted and distributed on the sending side by Ksy1_41. The content information 39 can be distributed without being stored
depending on the operation level of the EPG in the comprehensive data distribution service. In some cases, the usage restriction
information is also operated without being stored.
Metadata can be delivered without encryption.


    PNG
    media_image2.png
    532
    582
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    473
    527
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    463
    589
    media_image4.png
    Greyscale

(EPG Metadata Reception Processing) FIG.
FIG. 4 is a flowchart illustrating a PG metadata reception process. Then EP
The G metadata receiving process will be described with reference to FIG. The EPG metadata reception process is a process that is
performed at a certain fixed period or the like when the receiving terminal is started, as a process different from the PSI process. Therefore
START4 of EPG metadata reception processing
When the receiving terminal is activated, the 17 trigger is performed at a certain period determined by the operation. Since the metadata for
EPG is obtained separately from the PSI processing, the receiving terminal directly receives the TS packet distributed by the PID specified
in the operation,
Acquisition of metadata default ES for 418 is performed. Since the metadata default ES for EPG is a stream in the carousel format, the
receiving terminal first acquires a module that is a startup module in the carousel. On the transmitting side, as described above, the EPG
metadata list is stored in the startup module in the EPG metadata default ES and distributed, so that the receiving terminal that has acquired
the startup module acquires the EPG metadata list 419 as a result. Will be done. The receiving terminal that has acquired the EPG
metadata list has previously acquired and stored the EPG
The version number of the EPG metadata is collated with the version list of the metadata for EPG, and it is determined 420 whether the
metadata for EPG currently being distributed includes an updated part of the metadata for EPG stored in the receiving terminal. At this time,
after purchasing the receiving terminal, etc.
If the EPG metadata list does not exist, it is handled in the same way as the version number mismatch, and it is assumed that all EPG
metadata has been updated, and the operation is performed. If the version number in the EPG metadata list matches, the previously
acquired EPG
Since there is no update from the metadata for EPG, the EPG metadata reception process ends (END 423). If the version numbers do not
match, it is recognized that there is EPG metadata updated from the previously acquired EPG metadata, and the ID of the EPG metadata described in the acquired EPG metadata list information, The version number of each EPG metadata is compared with the corresponding
part of the stored EPG metadata list, and the EPG whose version number is updated
Metadata for EPG that needs to be replaced due to time change, content change, and metadata for EPG to be added with a new ID are
extracted, and the distribution position information stored in the list information is used. EPs that need to be updated or added
421, it is possible to recognize information such as a stream to which the G metadata is distributed and a module ID. The receiving terminal
that has recognized the distribution position can acquire the corresponding EPG metadata from the distribution stream group 422. At this
time, the receiving terminal accumulates the acquired EPG metadata and also acquires and accumulates the EPG metadata list, so that the
information indicating the latest EPG metadata status in the receiving terminal at the next EPG metadata receiving process And The above
is the EPG metadata reception processing in the present comprehensive data distribution service.


    PNG
    media_image5.png
    577
    271
    media_image5.png
    Greyscale

Therefore, as articulated above in Section 5, with respect to Hiromi, Examiner further disagrees with Appellant’s assertion of hindsight reasoning (Appeal Brief: page 11, last paragraph).

With respect to Appellant’s statement with respect to the Advisory Action mailed on 01/25/2021 (Appeal Brief: page 12, first paragraph), Examiner presents that the versioning is associated with the files/ tokens (user preferences and content descriptions as presented above) which contain more than one type of metadata. See March ¶¶ [29], [30], [34], [47] and examples of XML files presented in ¶¶ [92]-[121]. Examiner’s rejection is consistent with the claim language. Examiner has strived to rebut the Appellant’s arguments with respect to versioning as reflected in the claim language as presented above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAMES R MARANDI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        
Conferees:
/NATHAN J FLYNN/       Supervisory Patent Examiner, Art Unit 2421    

/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423                                                                                                                                                                                                        
                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.